PER CURIAM:
Starsha Sewell appeals the district court’s order denying her Fed.R.Civ.P. 60(b) motion and her motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sewell v. Strayer Univ., No. 8:12-cv-02927-DKC, 2014 WL 1573638 (D.Md. Apr. 18, Sept. 18, Sept. 26, Oct. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.